Wright, J.
This appeal arises from an order granting a petition to set aside a conviction pursuant to Neb. Rev. Stat. § 29-2264 (Cum. Supp. 2000). The Lancaster County District Court granted the petition, finding that § 29-2264 does not violate Neb. Const, art. II, § 1. The State appeals.
John M. Roe filed a petition to set aside his conviction on May 30, 2000, at which time he had completed all terms and conditions of probation related to a 1989 conviction for felony possession of a controlled substance. The State filed an answer raising the issue of the constitutionality of § 29-2264. At the hearing on Roe’s petition, the State argued that § 29-2264 “is an unconstitutional delegation of the executive pardon power to the judiciary.” The district court found the State’s argument to be without merit and issued an order setting aside Roe’s conviction.
The issues raised in this appeal are identical to those in State v. Spady, ante p. 99, 645 N.W.2d 539 (2002), and State v. Leanna, ante p. 114, 646 N.W.2d 263 (2002). In Spady, we concluded that § 29-2264 is constitutional and is not in violation of article II, § 1. For the reasons set forth in Spady, the judgment of the district court is affirmed.
Affirmed.